320 F.2d 218
138 U.S.P.Q. 541
THOMSON MACHINERY COMPANY, Byron C. Thomson, Estival Aysen,Roland Clement, Ruby Thibodaux and Victor L.Wintz, Appellants,v.Royal J. LaROSE, Edward P. Clause and LaRose-Clause Company,Inc., Appellees.Royal J. LaROSE, Edward P. Clause and LaRose-Clause Company,Inc., Appellees,v.THOMSON MACHINERY COMPANY, Byron C. Thomson, Estival Aysen,Roland Clement, Ruby Thibodaux and Victor L.Wintz, Appellants.
No. 19495.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1963.

Donald L. Peltier, Robert.  D. Morvant, Thibodaux, La., Raymond J. Mawhinney, Washington, D.C., W. D. Keith, New York City, Paul G. Borron, Jr., Plaquemine, La., Peltier & Peltier, Thibodaux, La., Borron, Owen, Borron & Delahaye, Plaquemine, La., Wilkinson, Mawhinney & Theibault, Washington, D.C., Keith, Bolger, Isner & Byrne, New York City, A. Robert Theibault, Washington, D.C., for appellants.
B. F. Garvey, Bartholomew Diggins, Washington, D.C., Edmond L. Deramee, Deramee & Deramee, Thibodaux, La., Diggins & LeBlanc, Garvey & Garvey, Washington, D.C., for defendants-appellees and cross-appellants, LaRose and Clause and others.
Before RIVES and WISDOM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM.


1
This appeal involves the validity and infringement of two patents,1 the first on a method, and the second on an apparatus for mechanically handling sugar cane stalks during harvesting.  The learned district judge, Honorable J. Skelly Wright, now a Judge of the United States Court of Appeals for the District of Columbia Circuit, in a brilliantly worded opinion reported at 197 F. Supp. 636, et seq., held both claims of the method patent invalid and the first three claims of the apparatus patent invalid, but the fourth claim of the apparatus patent valid and infringed.


2
After careful study and consideration, we agree with the result reached by the district court and substantially for the reasons stated in its opinion.  The judgment is therefore


3
Affirmed.



1
 Both issued to Royal J. LaRose and Edward P. Clause, the first numbered 2,799,984 and dated July 23, 1957, and the second numbered 2,871,645, dated February 3, 1959